Case 1:18-cv-00950-LO-JFA Document 279 Filed 08/29/19 Page 1 of 2 PageID# 7329




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


SONY MUSIC ENTERTAINMENT,et al.

                      Plaintiffs,
                                                    Civil Action No. 1:18cv0950(LO/JFA)
       V.



COX COMMUNICATIONS,INC.,et al.

                      Defendants.



                                            ORDER


       This matter is before the court on defendants' motion to seal filed on August 14,2019.

(Docket no. 243). Defendants filed this motion seeking to file under seal portions oftheir

memorandum in support oftheir motion for discovery sanctions along with 19 exhibits to the

supporting declaration ofDiana Hughes Leiden ("Leiden Declaration"), and those portions of the

declaration citing these exhibits. The memorandum, declaration, and exhibits involved in this

motion contain documents and information that have been designated by plaintiffs, the

defendants, and third parties MarkMonitor,RIAA,and Audible Magic as Highly Confidential-

Attorneys' Eyes Only information imder the Stipulated Protective Order. As set forth in

defendants' motion,

        •     Exhibits B, E, F, G, W, X, Y, and Z to the Leiden Declaration were

              designated by plaintiffs as Highly Confidential - Attorneys' Eyes Only.

        •     Exhibits I, J, K, M,and S to the Leiden Declaration were designated by third

              party MarkMonitor as Highly Confidential- Attomeys' Eyes Only.

         •    Exhibits O,P,and Q to the Leiden Declaration were designated by third party

              Audible Magic as Highly Confidential - Attorneys' Eyes Only.
Case 1:18-cv-00950-LO-JFA Document 279 Filed 08/29/19 Page 2 of 2 PageID# 7330




          •   Exhibits T and U to the Leiden Declaration were designated by the RIAA as

              Highly Confidential - Attorneys' Eyes Only.

          •   Exhibit V to the Leiden Declaration was designated by the defendants as Highly

              Confidential - Attorneys' Eyes Only.

        Defendants filed a memorandum providing support as to why Exhibit V should remain

 under seal. (Docket no. 244). Plaintiffs filed a memorandum providing suppo11 for why the

 remaining exhibits should remain under seal. (Docket no. 255). MarkMonitor and Audible

 Magic have each filed a memorandum in support of having the materials they designated as

 confidential remain under seal. (Docket nos. 262, 276).

        Having reviewed the redacted portions of the memorandum and Leiden Declaration and

 the exhibits that are the subject of this motion, and taking into consideration the arguments

 presented by the parties and non-parties and the applicable standards as set forth by the Fourth

 Circuit in Va. Dep 't o,fState Police v. Washington Post, 386 F.3d 567 (4th Cir. 2004) for filing

 documents under seal relating to this discovery motion, the court finds that the motion to seal

 should be granted.

        By granting this motion to seal, the undersigned is not making a determination that the

 information that is being allowed to be filed under seal pursuant to this discovery motion may

 remain under seal in any summary judgment proceeding or will not be disclosed to the public

during the trial before the District Judge.

        Entered this 29th day of August, 2019.

                                                     ___ /s/ __�-                --
                                                     Jolln F. Anderson
                                                     United States Magistrate Judge
                                                      John F. Anderson
 Alexandria, Virginia                                 United Stales Magistrate Judge
